DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
During a telephone conversation with Marshall Brown on May 11th, a provisional election was made without traverse to prosecute the invention of group Ⅰ, claims 1–19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20–22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c)
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group Ⅰ, claims 1–19, drawn to a filter element.
Group Ⅱ, claims 20, drawn to a filter element.
Group Ⅲ, claims 21–22, drawn to a filter element.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not make a contribution over the prior art in view of Knight, US 2014/0014597 (“Knight”)1.  Specifically, Groups Ⅰ and Ⅱ share the technical feature of:
A filter element comprises a first filter media pack. The filter element comprises a filter frame coupled to the first filter media pack. The filter element comprises a brace comprising a snap feature on an inside surface of a brace frame. The snap feature projects towards a central opening and is configured to impede deformation of the filter element. 
The shared technical feature is not a “special technical feature” because it is disclosed in Knight which teaches:
A filter element 30 comprises a first filter media pack 32. Knight Figs. 1–2, [0027]. The filter element 30 comprises a filter frame (i.e., support frame 44 of end cap 42) coupled to the first filter media pack 32. Id. at Figs. 2 and 7, [0028].The filter element 30 comprises a brace 40 comprising a snap feature (i.e., axial projections 92) on an inside surface of a brace frame. Id. at Fig. 6, [0038]. The snap feature 92 projects towards a central opening. The limitation of “configured to impede deformation of the filter element” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).

    PNG
    media_image1.png
    847
    1106
    media_image1.png
    Greyscale

Groups I and Ⅲ lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not make a contribution over the prior art in view of Knight.  Specifically, Groups Ⅰ and Ⅲ share the technical feature of:
A filter media pack. The filter media pack comprises a brace comprising a snap feature on an inside surface of a frame. The snap feature projects towards a central opening and is configured to impede deformation of the filter element. 
The shared technical feature is not a “special technical feature” because it is disclosed in Knight which teaches:
A filter element 30 comprises a first filter media pack 32. Knight Figs. 1–2, [0027]. The filter element 30 comprises a brace 40 comprising a snap feature (i.e., axial projections 92) on an inside surface of a brace frame. Id. at Fig. 6, [0038]. The snap feature 92 projects towards a central opening. The limitation of “configured to impede deformation of the filter element” fails 
Groups Ⅱ and Ⅲ lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not make a contribution over the prior art in view of Knight, US 2014/0014597 (“Knight”).  Specifically, Groups Ⅱ and Ⅲ share the technical feature of:
A filter media pack. The filter media pack comprises a brace comprising a snap feature on an inside surface of a frame. The snap feature projects towards a central opening and is configured to impede deformation of the filter element. 
The shared technical feature is not a “special technical feature” because it is disclosed in Knight which teaches:
A filter element 30 comprises a first filter media pack 32. Knight Figs. 1–2, [0027]. The filter element 30 comprises a brace 40 comprising a snap feature (i.e., axial projections 92) on an inside surface of a brace frame. Id. at Fig. 6, [0038]. The snap feature 92 projects towards a central opening. The limitation of “configured to impede deformation of the filter element” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13–15 and 17–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites:
“13. A brace for use with a filter element, comprising: a frame defining a central opening configured to receive a filter element, the central opening is defined by a length, a width, and a height, the length being larger than the width, the width being larger than the height; 
a snap feature on an inside surface of the frame, the snap feature projecting  towards the central opening and configured to Impede deformation of the filter element; and
a stabilizer extending from the frame and away from the central opening, the stabilizer configured to interact with a filtration system housing to help stabilize the filter element within the filtration system housing.” Emphasis Added. 

Claim 13 is rejected as it is unclear highlight “a filter element” is the same as the previously recited “a filter element.” 
For the purpose of examination, claim 13 is interpreted as:
“13. A brace for use with a filter element, comprising: a frame defining a central opening configured to receive [[a]] the filter element, the central opening is defined by a 
a snap feature on an inside surface of the frame, the snap feature projecting  towards the central opening and configured to Impede deformation of the filter element; and
a stabilizer extending from the frame and away from the central opening, the stabilizer configured to interact with a filtration system housing to help stabilize the filter element within the filtration system housing.”
Claims 14–15 and 17–19 are rejected as being indefinite as they depend from claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–6, 8, 10–14 and 17–19 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious over Hugues in view Haberkamp et al., US 2007/0157589 (“Haberkamp”)2. 
Claim 1 describes a filter element. The filter element comprises a first filter media pack.  The filter element comprises a filter frame coupled to the first filter media pack. The filter element comprises a brace comprising a frame defining a central opening. The first filter media pack is received in the central opening such that the frame surrounds the first filter media pack. The brace comprises a snap feature on the inside surface of the frame. The snap feature projects towards the central opening and is configured to impede deformation of the filter element. 
It is noted here that the snap feature does not invoke 35 USC 112(f) as the instant claim recites sufficient structure (i.e., projects towards the central opening). 
Hugues discloses a filter element (i.e., V-type filter assembly 100). Hugues Fig. 1, [0040]. The filter element 100 comprises a first filter media pack (one of the two media packs 104). Id. It would have been obvious for the filter element 100 to be “1V’ configuration (i.e., filter assembly comprising 2 filter media packs) as Hugues discloses that its invention is equally applicable to 1V, 2V, 4V and more V configurations. Id. at Fig. 1, [0040]. It is noted here that the examiner is relying on the 1V structure as it better corresponds to the claimed invention. The filter element 100 comprises a filter frame (i.e., two side plates 112a, 112b and rear plate 114). Id. at Fig. 1, [0041]. The filter element 100 comprises a brace (i.e., front plate 110) comprising a frame (i.e., peripherally extending rim 118) defining a central opening (i.e., aperture 130). Id. at Fig. 3, [0043]. The first filter media pack 104 is received in the central opening 130 such that the frame 112a, 112b and 114 surround the first filter media pack 104. Id. at Fig. 1. The brace 110 comprises a snap feature (i.e., retainment member 146) on the inside surface of the frame 118. Id. at Fig. 2, [0060]. The snap feature 146 is projecting towards the center opening. Id. at Fig. 5a. Hugues also discloses that its design is configured to have improved resistance to deformation of the filter assembly in high gas flow applications. Id. at [0005]. 

    PNG
    media_image2.png
    935
    1432
    media_image2.png
    Greyscale

Claim 2 describes the filter element of claim 1. The filter element further comprises a second filter media pack. The filter frame secures the first media pack and the second media pack in a V-shape defining a central inlet between opposing inner faces of the first filter media pack and the second filter media pack. 
Hugues discloses a second filter media pack 104. Id.
Claim 3 describes the filter element of claim 2. The first media pack and the second filter media pack are received in the central opening such that the frame surrounds the first filter media pack and the second filter media pack.
Hugues discloses that the first and second filter media pack 104 are received in the central opening 130 such that the frame 112a, 112b and 114 surround the first and second filter media pack 104. Hugues, Fig. 1, [0043].
Claim 4 describes the filter element of claim 2. The filter element is an inside-out flow filter element. The brace supports the first filter media pack and the second filter media pack to reduce bowing and/or flexing of the first filter media pack and the second filter media pack during filtering operations. 
It is noted that the limitation of “inside-out manner’ means that the air to be filtered flows through an inlet, into the central inlet area (i.e., a V-shaped area), through the filter media packs, and out of the filter media pack.  Spec. dated Sep. 16, 2019 (“Spec.”) p. 4. 
Hugues discloses that the filter element 100 is an inside-out flow filter element as the flow direction indicated by arrow 106. Hugues Fig. 1, [0042]. The brace 110 supports the first and second filter media pack 100. Id. at Fig. 1, [0043].  
It is noted here while Hugues does not explicitly disclose that the brace reduces bowing and/or flexing of the first and second filter media pack 104 during filter operations, Hugues discloses that its design is configured to improve resistance to deformation of the filter assembly in high gas flow applications. Id. at [0005].  Specifically, Hugues discloses that the front plate 110, side plates 112 and rear plate 114 support each other to form a strong filter frame. Id. at Fig. 1, [0043]. Additionally, Hugues discloses that “the retainment members and complementary retainment members ensure a reliable coupling between the side plates 112 and the front Id. at Fig. 1, [0060]. Therefore, it would have been obvious that the brace 110 would help reduce bowing and/or flexing of the first and second filter media pack 104 as brace 110 is part of the reliable coupling disclosed by Hugues that improves resistance to deformation of the filter assembly 100.    
Claim 5 describes the filter element of claim 1. The central opening is defined by a length, a width, and a height. The length is larger than the width and the width is larger than the height. 
Hugues discloses that the central opening 130 is defined by a length, a width, and a height. Id. at Fig. 3. Hugues further discloses that the length is larger than the width, and the width is large than the height. Id. 
Claim 6 describes the filter element of claim 5. The width of the central opening varies across the length. 
Hugues discloses that its width of the central opening varies across the length because the retainment member 146 (i.e., recess) would render the width at the intersection of the length and width smaller. Id. at Figs. 3 and 5a, [0060].
Claim 7 describes the filter element of claim 6. The width of the central opening is smallest at a center of the length.
Hugues does not disclose that the width of the central opening is smallest at a center of the length.  
In the analogous art of filters, Haberkamp discloses a filter formed in an annular shape 107 has a central opening (i.e., hollow interior 116). Haberkamp further discloses an Id. at [0032]. It would have been obvious to modify width of the central opening of Knight to be smallest at a center of length for the benefits disclosed above.
Claim 8 describes the filter element of claim 1. The brace further comprises a stabilizer extending from the frame and away from the central opening. The stabilizer is configured to interact with a filtration system housing to help stabilize the filter element within the filtration system housing. 
The limitation “configured to interact with a filtration system housing to help stabilize the filter element within the filtration system housing” does not have patentable weight as it has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Hugues discloses two support structures (i.e., 150a and 150b) extending from the frame (i.e., back surface 110b) and away from the central opening 130. Id. at Fig. 3, [0046]. The stabilizer 150a and 150b helps stabilize the filter element (i.e., improving deformation resistance) during use (i.e., within a filtration system housing). Hugues Fig. 1, [0046]–[0048].   
Claim 10 describes the filter element of claim 1. The frame is defined by a length, a width, and a height, the length being larger than the width. The width is larger than the height. The snap feature is formed along the length of the frame adjacent to an intersection of the length and width of the frame.
Hugues discloses that the central opening 130 is defined by a length, a width, and a height. Id. at Fig. 3. Hugues further discloses that the length is larger than the width, and the Id. Hugues also discloses that the snap feature 146 is formed along the length of the frame 118. Id. at Fig. 2, [0060]. 
Claim 11 describes the filter element of claim 1. The brace further comprises a groove configured to receive a notch of a side panel of the filter element.
Claim 12 describes the filter element of claim 11. The frame is defined by a length, a width, and a height. The length is larger than the width. The width is larger than the height. The groove is formed along the length of the frame adjacent to an intersection of the length and width of the frame.  
The limitation of “configured to receive a notch of a side panel of the filter element” does not have patentable weight as it has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Hugues discloses that the brace 110 comprises a groove (i.e., portion of channel 160 at the bottom 162 of trough 120). Hugues Fig. 5b, [0057]. 
As stated in Claim 5, Hugues discloses that the central opening 130 (i.e., the frame 118) is defined by a length, a width, and a height. Id. at Fig. 3. Hugues further discloses that the length is larger than the width, and the width is large than the height. Id. Hugues further discloses that the groove (i.e., portion of channel 160 at the bottom 162 of trough 120) is formed along the length of the frame (i.e., length is formed along the trough 120) adjacent to an intersection of length and width of the frame as Hugues discloses that groove 160 is connected to the front edge portion 128a (which is formed along the width direction). Id. at Fig. 5b, [0043]. 
Claim 13 describes a brace for use with a filter element. The brace comprises a frame defining a central opening configured to receive the filter element. The central opening is defined by a length, a width, and a height. The length is larger than the width. The width is larger than 
The limitation “configured to interact with a filtration system housing to help stabilize the filter element within the filtration system housing” does not have patentable weight as it has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Hugues discloses a brace (i.e., front plate 110) for use with a filter element (i.e., V-type filter assembly 100). Hugues Fig. 1, [0040] and [0041]. The brace 110 comprises a frame (i.e., peripherally extending rim 118) defining a central opening (i.e., aperture 130) configured to receive the filter element 100. The central opening 130 is defined by a length, a width and a height. Id. at Fig. 3. The length is larger than the width, and the width is large than the height. Id. The brace 110 comprises a snap feature (i.e., retainment member 146) on the inside surface of the frame 118. Id. at Fig. 3, [0060]. The snap feature 146 is projecting towards the center opening. Id. at Fig. 5a. Hugues also discloses that its design is configured to have improved resistance to deformation of the filter assembly in high gas flow applications. Id. at [0005]. The brace 110 also comprises a stabilizer (i.e., two support structures 150a and 150b) extending from the frame (i.e., back surface 110b) and away from the central opening 130. Id. at Fig. 3, [0046]. The stabilizer 150a and 150b helps stabilize the filter element (i.e., improving deformation resistance) during use (i.e., within a filtration system housing). Hugues Fig. 1, [0046]–[0048].   
Claim 14 
Hugues discloses that its width of the central opening varies across the length because the retainment member 146 (i.e., recess) would render the width at the intersection of the length and width smaller. Id. at Figs. 3 and 5a, [0060]. 
Claim 15 describes the brace of claim 14. The width of the central opening is smallest at a center of the length.
Hugues does not disclose that the width of the central opening is smallest at a center of the length.  
In the analogous art of filters, Haberkamp discloses a filter formed in an annular shape 107 has a central opening (i.e., hollow interior 116). Haberkamp further discloses an embodiment where the width of the central opening 116 is smallest at a center of the length. Haberkamp Fig. 7, [0026]. Haberkamp further discloses that such design reduces restriction, increases capacity and allows for increased media area. Id. at [0032]. It would have been obvious to modify width of the central opening of Knight to be smallest at a center of length for the benefits disclosed above.
Claim 17 is directed to the brace of claim 13. The snap feature is formed along the length on the frame adjacent to an intersection of the length and width.
Hugues discloses that the snap feature 146 is formed along the length of the frame 118. Hugues Fig. 2, [0060]. 
Claim 18 describes the brace of claim 13. The brace further comprises a groove configured to receive a notch of a side panel of the filter element. 
The limitation of “configured to receive a notch of a side panel of the filter element” does not have patentable weight as it has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Hugues discloses that the brace 110 comprises a groove (i.e., portion of channel 160 at the bottom 162 of trough 120). Hugues Fig. 5b, [0057]. 
Claim 19 describes the brace of claim 18. The groove is formed along the length on the frame adjacent to an intersection of the length and width.
Hugues discloses that the groove (i.e., portion of channel 160 at the bottom 162 of trough 120) is formed along the length of the frame (i.e., length is formed along the trough 120) adjacent to an intersection of length and width of the frame as Hugues discloses that groove 160 is connected to the front edge portion 128a (which is formed along the width direction). Id. at Fig. 5b, [0043].  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Qianping He/Examiner, Art Unit 1776                                                         

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Knight reference is the 5th reference in the IDS dated Sep. 16, 2019. 
        
        2 The Haberkamp reference is the 2nd reference in the IDS dated Sep. 16, 2019.